DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on July 14th 2022 has been entered. Claims 1, 3, 6 – 9, 12, 13, 17 – 19, 21 – 23 and 25 have been amended with claims 1 – 25 currently pending.

Response to Arguments
35 U.S.C. §102
3.	Applicant's arguments, see Remarks pp. 7 -15, filed July 14th 2022, with
respect to the rejections of claims 1 – 4, 7 – 9, 16 – 23 and 25 under 35 U.S.C. §102 have been fully considered but they are not persuasive.
Applicant argues that Bhattacharjee does not teach  an “a hierarchical edge network” as claimed since  the term “edge networks” refers to a hierarchical network where each node may be a datacenter in which part of an edge computing application is potentially deployed. As used herein, the term “edge computing application” refer to applications deployed over edge networks that may divide computations and storage tasks between nodes of the network. Applicant goes further to describe the edge network using Fig. 1 of his embodiments. Applicant then concludes that there is nothing in the Bhattacharjee reference that describe “a hierarchical network where each node may be a datacenter in which part of an edge computing application is potentially deployed” as recited in paragraph [0050] in his specification and as illustrated by Fig. 1 of his present application. 
Examiner respectfully disagrees. In response to applicant's argument that the Bhattacharjee references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., where each node may be a datacenter and edge computing application is potentially deployed) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further to the point made above, applicants argument that each node may be a datacenter and an edge computing application is potentially deployed makes the argument elastic in recitation i.e. lacking a finite measure of whether is a datacenter or not or whether the edge computing application is deployed or not. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Bhattacharjee teaches a method of data management in a hierarchical network in paragraph [0398] “hierarchically structured computing system” with a visual representation in Fig. 4 where various objects i.e. nodes such a search head, indexers and forwarders are arranged in a hierarchical format comprising three (3) levels similar to applicant’s Fig. 1 as opined by the applicant in his arguments. 
Secondly, applicant argues that the “child objects” of Bhattacharjee ad not analogous to the “plurality of children nodes” of claim 1. Applicant buttresses this assertion by both 1) the fundamental structure of each and 2) the abject difference in data flow between the respective “parent object” and “parent node”.
Examiner respectfully disagrees. Fig. 4 of the Bhattacharjee reference indicates a search head (210) which serves as a “parent node” having indexers (208) below it which serve as children nodes, then forwarders (204), a third level of children nodes  and finally datasource (204) making a fourth level of children nodes. In terms of the dataflow Bhattacharjee teaches in Fig. 18 the dataflow between the aforementioned nodes. For example a bi-directional dataflow between the search head and the indexers.  
Thirdly, applicant argues that there is a fundamental difference in structure of “child object” and “children nodes”. The “children nodes” of the “edge network” of claim are hardware nodes whiles the “child objects” of Bhattacharjee are not. 
Examiner respectfully disagrees. In Fig. 4 of the Bhattacharjee reference the indexers and forwarders which serve as “children nodes” can comprise separated computer systems  as taught in paragraph [0162]
Fourthly, applicant argues an abject difference in the data flow in direct contrast with the Bhattacharjee reference in opining that the present application describe data being aggregated from the child to the parent whilst  this is opposite in the Bhattacharjee reference in respect to the “child objects” and “parent objects” in which child objects inherit constrains and attributes from their parent objects and may have additional constraints and attribute of their own. 
Examiner respectfully disagrees. Fig. 4 of the Bhattacharjee refence indicates a bi-directional flow of data between the indexers and the search head with the indexers serving as “children nodes” and the search head serving as a “parent node”. Fig. 18 of the Bhattacharjee reference may be reviewed for such explanation. 
Thus the Bhattacharjee reference teaches the limitations of amended claim 1 and all dependent claims of it. 

Claim Rejection – 35 U.S.C. 102

4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.
	
Claims 1 - 4,  7 – 9, 16 - 23 and 25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bhattacharjee et al. (United States Patent Publication Number 20180089258),  hereinafter Bhattacharjee .
Regarding claim 1 Bhattacharjee  teaches a method (method [0193]) of data management (management of data intake and query system [0174]) such as “data management” in a hierarchical edge network, (hierarchically structured computing system [0398]) such as “hierarchical edge network” see Fig. 35  the method (method [0193]) comprising: receiving a query (Fig. 41, (4102) receive query [0767]) for a query data (Fig. 41 , (4104) identify dataset sources [0767]) at a query receiving node (search head [0418])  having a plurality of children nodes, (indexers  [0420]) and forwarders [0420] such as “children nodes”  the query (the query [0770]) includes a query constraint (search constraint [0334]) such as a “query constraint” e.g. time period [0385] value; (timestamp value [0567])  searching, (searching [0821]) in a local data storage of the query receiving node, (local storage of a worker node [0828]) for data (portions of buckets identified during the intake phase [0821]) such as “data” based on the query constraint (search constraint [0334]) such as a “query constraint” e.g. time period [0385] value; (timestamp value [0567])  updating (updating [0385]) a search result (report [0385]) such as “search result” with data (intermediate summaries [0385]) such as “data” satisfying (intermediate summaries  generated covering portions of the time period covered by the report update [0385]) the query constraint (search constraint [0334]) such as a “query constraint” e.g. time period [0385]  value (timestamp value [0567])  found in the local data storage; (local storage of a worker node [0828]) when at least a portion of the data (partials search results that are not associated with timestamps [0482]) satisfying the query constraint (search constraint [0334]) such as a “query constraint” e.g. time period [0385] value (timestamp value [0567])  is unavailable (one of the partitions becomes unavailable, [0682]) in the local data storage of the node (local storage of a worker node [0828]) receiving the query, (Fig. 41, (4102) receive query [0767]) recursively executing the query (these interactions may be repeated (potentially concurrently or in parallel) for each branch of a DAG that requires searching of data within the ingested data buffer [0836]) on the one or more of the plurality of children nodes (indexers  [0420]) and forwarders [0420] such as “children nodes”  to locate data satisfying (the worker nodes read the collected partial search results (e.g., events or event chunks) and arrange the partial search results in time order. For example, each collected event or event chunk may be associated with any combination of a start time, an end time, a creation time, or some other time value. The worker node can use the time values ( e.g., timestamps) associated with the events or event chunks to arrange the events and/or the event chunks in a time-order [0481]) the query constraint(search constraint [0334]) such as a “query constraint” e.g. time period [0385]  value (timestamp value [0567])  ; updating (updating [0385]) the search result (report [0385]) such as “search result” based on the data (intermediate summaries [0385]) such as “data satisfying (intermediate summaries  generated covering portions of the time period covered by the report update [0385])  the query constraint (search constraint [0334]) such as a “query constraint” e.g. time period [0385] value (timestamp value [0567])  as received (received [0526]) from the one or more of the plurality children nodes; (indexers  [0420]) and forwarders [0420] such as “children nodes”  and reporting the search result as the query data in response to the query (the results returned by this query on the additional events, along with the partial results obtained from the intermediate summaries, can be combined to generate the updated report. [0385])

Regarding claim 2 Bhattacharjee  teaches the method of claim 1
Bhattacharjee further teaches wherein the query constraint (search constraint [0334]) such as a “query constraint” e.g. time period [0385]  value (timestamp value [0567])  is laxity L (timestamp in received information [0840]) such as Laxity L to define a freshness threshold (expected variance [0840]) such as “freshness threshold” as Tq - L, where Tq is a time when the query received (time at which the information is receive at the ingested data buffer[0840]) 

Regarding claim 3 Bhattacharjee  teaches the method of claim 1
Bhattacharjee further teaches, wherein the data (intermediate summaries [0385]) such as “data” satisfying(intermediate summaries  generated covering portions of the time period covered by the report update [0385])  the query constraint (search constraint [0334]) such as a “query constraint” e.g. time period [0385] value (timestamp value [0567])  are received(received [0526])  from the one or more children nodes (indexers  [0420]) and forwarders [0420] such as “children nodes”  in batches (micro-batches [0460])

Regarding claim 4 Bhattacharjee  teaches the method of claim 1
Bhattacharjee further teaches, wherein the updating (updating [0385]) further includes an actual freshness value (a time period that includes hot buckets [0741]) such as “freshness value” associated (associated [0740]) with the data (intermediate summaries [0385]) such as “data”  received (received [0526])  from the one or more children nodes (indexers  [0420]) and forwarders [0420] such as “children nodes”  


Regarding claim 7 Bhattacharjee  teaches the method of claim 1
Bhattacharjee further teaches comprising responsive to a link error (error/failure  [0846]) causing a child node (a worker node [0846]) of the plurality of children node (worker nodes [0846]) (indexers  [0420]) and forwarders [0420] such as “children nodes”   to be unreachable, (a worker node 3306 fails, causing a copy of the message maintained at the worker node 3306 to be lost [0846]) updating (“enhanced” or annotated data available for searching [0847]) the search result (report [0385]) such as “search result” with a data (the message is expected to still exist within a message queue of the ingested data buffer 4802, and thus, the restarted or new worker node 3306 can retrieve and process the message [0846]) from the unreachable child node (restarted worker node [0846]) from the local data storage (ingested data buffer [0846]) such as “the local data storage”

Regarding claim 8 Bhattacharjee  teaches the method of claim 1
Bhattacharjee further teaches comprising responsive to a link error (error/failure  [0846]) causing a child node (a worker node [0846]) of the plurality of children node  (worker nodes [0846]) (indexers  [0420]) and forwarders [0420] such as “children nodes”  to be unreachable, (a worker node 3306 fails, causing a copy of the message maintained at the worker node 3306 to be lost [0846]) updating (annotated data available for searching [0847]) the search result (report [0385]) such as “search result” with a partial data (intermediate summaries [0385]) such as “data that satisfies(intermediate summaries  generated covering portions of the time period covered by the report update [0385])  the query constraint (search constraint [0334]) such as a “query constraint” e.g. time period [0385]   value; (timestamp value [0567])  and updating (“enhanced” or annotated data available for searching [0847]) the query data (the message is expected to still exist within a message queue of the ingested data buffer 4802, and thus, the restarted or new worker node 3306 can retrieve and process the message [0846]) to include the unreachable child node (restarted worker node [0846])

Regarding claim 9 Bhattacharjee  teaches the method of claim 1
Bhattacharjee further teaches comprising responsive to a link error (error/failure  [0846]) causing a child node (a worker node [0846]) of the plurality of children node(worker nodes [0846])  to be unreachable, (a worker node 3306 fails, causing a copy of the message maintained at the worker node 3306 to be lost [0846]) estimating a number of missing data; (based on heartbeat information [0846]) such as “estimating a number of missing data” and updating (“enhanced” or annotated data available for searching [0847]) the query data (the message is expected to still exist within a message queue of the ingested data buffer 4802, and thus, the restarted or new worker node 3306 can retrieve and process the message [0846]) to include the missing data estimate  (based on heartbeat information [0846]) such as “estimating a number of missing data”
Regarding claim 16 Bhattacharjee  teaches the method of claim 1
Bhattacharjee further teaches wherein the query constraint (search constraint [0334]) such as a “query constraint” e.g. time period [0385]  value (timestamp value [0567])  is a query response time limit ("response time" field values [0369])

Regarding claim 17 Bhattacharjee  teaches the method of claim 16
Bhattacharjee further teaches wherein the reporting (the results returned by this query on the additional events, along with the partial results obtained from the intermediate summaries, can be combined to generate the updated report. [0385]) is completed before (the worker nodes can ensure a keep-alive to override timeout [0484]) the query response time limit ("response time" field values [0369])

Regarding claim 18 Bhattacharjee  teaches the method of claim 16
Bhattacharjee further teaches, comprising responsive to a child node fails to respond before (the query coordinator 3304 can detect the failure (e.g., based on heartbeat information from a worker node 3306), [0846]) the query response time limit, ("response time" field values [0369]) updating (updating [0385]) the query data (“enhanced” or annotated data available for searching [0847]) with a data (message from ingested data buffer within a message queue [0846]) such as “data” from the child node (restarted worker node [0846]) failing to respond (e.g., a worker node 3306 fails,
causing a copy of the message maintained at the worker node 3306 to be lost), the query coordinator 3304 can detect the failure (e.g., based on heartbeat information from a worker node 3306) [0846]) from the local data storage (ingested data buffer [0846]) such as “the local data storage”

Regarding claim 19 Bhattacharjee  teaches the method of claim 16
Bhattacharjee further teaches further comprises modifying, (modifying  [0208]) by the one or more children nodes, (worker nodes [0484]) such as “children nodes” (indexers  [0420]) and forwarders [0420] such as “children nodes”   the query response time limit (timeout [0484]) at each hierarchical level (Fig. 35, nodes as depicted at each hierarchical level of a join function, collect function, process function and intake function [0657])  to account for latency and processing time  (ensure a keep-alive [0484]) of the one or more children nodes (worker nodes [0484]) such as “children nodes” (indexers  [0420]) and forwarders [0420] such as “children nodes”  

Regarding claim 20 Bhattacharjee  teaches the method of claim 1
Bhattacharjee further teaches wherein the one or more children nodes (child (indexers  [0420]) and forwarders [0420] such as “children nodes”  execute the query (Fig. 40, (4010) execute  query [0764]) in parallel (in parallel [0812]) 

Regarding claim 21 Bhattacharjee  teaches the method of claim 1
Bhattacharjee further teaches wherein the query (the query [0286]) is an aggregate query (Fig. 6B aggregate function [0290]) for determining a data information, (data information for each phase of a s search  [0638]) and  updating (updating [0385]) search result (“enhanced” or annotated data available for searching [0847])  further comprises: determining (determining [0666]) the data information (data information for each phase of a s search  [0638]) based on the data satisfying (satisfying the filter criteria [0253]) the query constraint (search constraint [0334]) such as a “query constraint” e.g. time period [0385]  value; (timestamp value [0567])  and updating (updating [0385]) the query data(“enhanced” or annotated data available for searching [0847])   with the data information (data information for each phase of a s search  [0638])

Regarding claim 22 Bhattacharjee  teaches the method of claim 21
Bhattacharjee further teaches wherein the aggregate query (Fig. 6B aggregate function [0290]) includes a condition clause, (a command at the beginning
of a query can perform a "filtering" step by retrieving a set of data based on a condition ( e.g., records associated with server response times of less than 1 microsecond). [0284]) such as “condition clause” and the determining (determining [0666]) further includes applying (beginning command [0284]) such as “applying” the condition clause, (a command at the beginning of a query can perform a "filtering" step by retrieving a set of data based on a condition ( e.g., records associated with server response times of less than 1 microsecond). [0284])  to the data satisfying (( e.g., records associated with server response times of less than 1 microsecond). [0284]) the constraint value  (search constraint [0334]) such as a “query constraint” e.g. time period [0385]  to determine (determining [0666]) an intermediate data; (intermediate results [0288]) and determining (determining [0666]) the data information (data information for each phase of a s search  [0638]) from the intermediate data (intermediate results [0288]) 

Regarding claim 23 Bhattacharjee  teaches the method of claim 21
Bhattacharjee further teaches wherein the data information (data information for each phase of a s search  [0638]) includes maximum (MAX), (max [0362]) minimum (MIN), (min [0362]) average (AVG), (average [0362])  total number of data (COUNT), (a "count" function [0362]) and total sum (SUM) (sum [0283]) 

Regarding claim 25 Bhattacharjee teaches a computing system (Fig. 50 computing system [0062]) for data management, (management of the data intake and query system [0572]) the computing system (Fig. 50 computing system [0062]) including a processing device; (processing device [0856])  and a memory (memory [0856]) storing instructions (store instructions [0857]) which, responsive to execution (execute operations [0857]) by the processing device, (processing device [0856])  cause the computing system (Fig. 50 computing system [0062]) to: receive a query (Fig. 41, (4102) receive query [0767]) for a query data (Fig. 41 , (4104) identify dataset sources [0767]) at a query receiving node (query coordinator [0278])  having a plurality of children nodes, (indexers  [0420]) and forwarders [0420] such as “children nodes”  see also worker nodes [0416]  the query (the query [0770]) includes a query constraint  (search constraint [0334]) such as a “query constraint” e.g. time period [0385] value (timestamp value [0567]); search, (searching [0821]) in a local data storage of the node receiving the query, (local storage of a worker node [0828])  for data (portions of buckets identified during the intake phase [0821]) such as “data” based on the query constraint (search constraint [0334]) such as a “query constraint” e.g. time period [0385] value (timestamp value [0567]); update (updating [0385]) the query data (Fig. 41 , (4104) identify dataset sources [0767]) with data (intermediate summaries [0385]) such as “data” satisfying (intermediate summaries  generated covering portions of the time period covered by the report update [0385]) the query constraint (search constraint [0334]) such as a “query constraint” e.g. time period [0385]  value(timestamp value [0567])   found in the local data storage; (local storage of a worker node [0828]) responsive to at least a portion of the data (partials search results that are not associated with timestamps [0482])  satisfying the query constraint (search constraint [0334]) such as a “query constraint” e.g. time period [0385]  value (timestamp value [0567])  is unavailable (one of the partitions becomes unavailable, [0682]) in the local data storage of the node (local storage of a worker node [0828]) receiving the query, (Fig. 41, (4102) receive query [0767])  recursively execute the query(these interactions may be repeated (potentially concurrently or in parallel) for each branch of a DAG that requires searching of data within the ingested data buffer [0836])  on the one or more of the plurality of children nodes; (indexers  [0420]) and forwarders [0420] such as “children nodes”  see also worker nodes [0416] update (updating [0385]) the query data (Fig. 41 , (4104) identify dataset sources [0767]) with the data (intermediate summaries [0385]) such as “data” satisfying (intermediate summaries  generated covering portions of the time period covered by the report update [0385]) the query constraint  (search constraint [0334]) such as a “query constraint” e.g. time period [0385]  value (timestamp value [0567])   as received (received [0526]) from the one or more children nodes; (indexers  [0420]) and forwarders [0420] such as “children nodes”  see also worker nodes [0416] and report the query data as response to the query (the results returned by this query on the additional events, along with the partial results obtained from the intermediate summaries, can be combined to generate the updated report. [0385])

Claim Rejections – 35 U.S.C. §103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness


 	Claim 6 and 12 - 15  is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (United States Patent Publication Number 20180089258),  hereinafter Bhattacharjee in view of Bastawala et al. (United States Patent Publication Number 20180253463), hereinafter referred to as Bastawala.
Regarding claim 6  Bhattacharjee teaches  the method of claim 4.
Bhattacharjee does not fully disclose further comprising: comparing the actual freshness value of data from each of the plurality of children nodes to a freshness threshold to determine the one or more children nodes that needs to execute the query.
	Bastawala teaches comparing (QC deviations that indicate that a DBMS node
has slower-paced changes and thus is behind in its logical timestamp as compared to the QC node). [0057]) the actual freshness value of data (system change number “SCN” as an example of a logical timestamp [0021]) from each of the plurality of children nodes (nodes D1 to D10 [0047]) to a freshness threshold (threshold period [0045]) such as “freshness threshold” to determine the one or more children nodes that needs to execute the query (if the configured threshold for an outdated SCN is 30 minutes, DBMS nodes whose SCNs were received prior to (9:35 am (current time)-0:30)=9:05 am require a scan to refresh the old values. Accordingly, QC node D0 requests latest SCNs from DBMS nodes D2 and D3 . With the QC node SCN being at 100, QC node may receive an SCN of95 from DBMS node D2 at 9:36 am and an SCN of 170 from at 9:37 DBMS node D3. Thus, QC node updates the history log with [D2]=[9:36 am, -5] and [D3]=[9:37 am, 70]. [0049])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee to incorporate the teachings of Bastawala whereby   comparing the actual freshness value of data from each of the plurality of children nodes to a freshness threshold to determine the one or more children nodes that needs to execute the query. By doing so a calculated synchronization adjustment may be applied to the current logical timestamp of the QC node to yield the synchronization timestamp. Bastawala [0050].



Regarding claim 12  Bhattacharjee teaches  the method of claim 1.
Bhattacharjee does not fully disclose further comprising  receiving updated data from each of the plurality of children nodes; marking the received updated data with an status indicator having a first status value; and maintaining, in the local data storage, a copy of data received from each of the plurality of children nodes.
Bastawala teaches receiving (receiving [0030]) updated data (result sets [0030]) such as “updated data”  from each of the plurality of children nodes; (all target DBMS nodes [0030]) such as “children nodes” marking the received updated data (result sets [0030]) such as “updated data”   with an status indicator (system change number “SCN” [0020])  having a first status value; (logical timestamp [0021]) such as “first status value” and maintaining, (maintaining [0038]) in the local data storage, (data block [0020]) such as “local data storage” a copy of data (synchronized result set [0025]) received (received [0038])  from each of the plurality of children nodes (all target DBMS nodes [0030]) such as “children nodes”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee to incorporate the teachings of Bastawala wherein receiving updated data from each of the plurality of children nodes; marking the received updated data with a status indicator having a first status value; and maintaining, in the local data storage, a copy of data received from each of the plurality of children nodes. By doing so when the QC node synchronizes the logical clocks of DBMS nodes to a particular common logical timestamp before sending the distributed query, then the result set returned from the DBMS nodes is guaranteed to be globally consistent. Bastawala [0025].

Regarding claim 13 Bhattacharjee in view of Bastawala teaches the method of claim 12.
Bhattacharjee as modified does not fully disclose further comprising  updating the data marked with the first status value to a parent node; and changing the status indicator of the data to a second status value.
	Bastawala teaches updating the data (result sets [0030]) marked with the first status value  (logical timestamp [0021]) such as “first status value” to a parent node; (QC node [0038]) such as “parent node” and changing the status indicator (system change number “SCN” [0020])   of the data (result sets [0030]) to a second status value (once new logical timestamps are received from DBMS nodes 102B-D, the QC updates the history log based on the new timestamps [0038]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee to incorporate the teachings of Bastawala wherein updating the data marked with the first status value to a parent node; and changing the status indicator of the data to a second status value. By doing so one or more of DBMS nodes 102A-D may maintain their own history logs with timestamps obtained. Bastawala [0038].
from other DBMS nodes

Regarding claim 14 Bhattacharjee in view of Bastawala teaches the method of claim 12.
Bhattacharjee as modified, further teaches wherein the updated data (updated reports [0384]) such as “updated data” is received (received [0385]) from each (the nodes 3306 process the data based on the task instructions received from the query coordinator 3304 [0726]) of the plurality of children nodes (indexers  [0420]) and forwarders [0420] such as “children nodes”  periodically (scheduled collection queries may periodically update the summarization information corresponding to the query [0360])

Regarding claim 15 Bhattacharjee in view of Bastawala teaches the method of claim 12.
Bhattacharjee as modified, further teaches wherein the updated data(updated reports [0384]) such as “updated data”  is received(received [0385])  from each (the nodes 3306 process the data based on the task instructions received from the query coordinator 3304 [0726]) of the plurality of children nodes (indexers  [0420]) and forwarders [0420] such as “children nodes”  upon request (The query coordinator 3304 can then use this information to generate specific instructions for the nodes that enable the nodes to execute the individual tasks, route
the results of each task to the next location, and route the results of the query to the proper destination.  Accordingly, the instructions generated by the query coordinator 3304 for the nodes can include all of the information in order to enable the nodes to handle the various tasks of the query and provide the query coordinator with the appropriate data so that the query coordinator 3304 can finalize the results and communicate them to the search head 210.  [0751])

Claim 11  is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (United States Patent Publication Number 20180089258),  hereinafter Bhattacharjee in view of Blair et al., (United States Patent Publication Number 20130024167) hereinafter Blair
Regarding claim 11 Bhattacharjee teaches  the method of claim 9.
Bhattacharjee does not fully disclose  wherein the estimating includes calculating the number of missing data using time series predication.
	Blair teaches wherein the estimating (estimating [0041]) includes calculating the number of missing data (treatment of missing values [0041]) such as “calculating the number of missing data” using time series predication (forecast prediction error variance [0041]) such as “time series prediction”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee to incorporate the teachings of Blair wherein the estimating includes calculating the number of missing data using time series predication. By doing so the prediction error variance estimate may incorporate  pair-wise correlation estimates between the individual forecast prediction errors for the predictions that make up the combined forecast and their associated prediction error variances. Blair [0045]

Claim 24  is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (United States Patent Publication Number 20180089258),  hereinafter Bhattacharjee in view of TSQLTutorials
Regarding claim 24 Bhattacharjee  teaches the method of claim 22
Bhattacharjee does not fully disclose  wherein the condition clause includes WHERE, GROUP BY, ORDER, LIMIT, and DISTINCT.
TSQLTutorials teaches condition clause includes WHERE, (where clause page 1) GROUP BY, (group by page 1) ORDER, (order by page 1)  LIMIT, and DISTINCT (distinct page 1) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhattacharjee to incorporate the teachings of TSQLTutorials wherein the condition clause includes WHERE, GROUP BY, ORDER, LIMIT, and DISTINCT. By doing  so SQL constructs may be included in query statements. TSQLTutorials page 1

ALLOWABLE SUBJECT MATTER
8.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

9. 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

10. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166